NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         JAN 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARCHIE T. EDWARDS; PATRICIA L.                  No. 17-35535
EDWARDS,
                                                D.C. No. 2:16-cv-01466-JCC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Archie T. Edwards and Patricia L. Edwards appeal pro se from the district

court’s order dismissing their diversity action arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1071-

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
72 (9th Cir. 2005). We affirm.

      The district court properly dismissed plaintiffs’ claim under the Washington

Consumer Protection Act (“WCPA”) because plaintiffs failed to allege facts

sufficient to show that defendants engaged in an unfair or deceptive act that caused

plaintiffs’ injury. See Bavand v. OneWest Bank, 385 P.3d 233, 247-48 (Wash. Ct.

App. 2016) (setting forth elements for challenges under the WCPA).

      The district court properly dismissed plaintiffs’ claim for “lack of standing

to foreclose” because plaintiffs failed to allege facts sufficient to show that

defendant U.S. Bank Trust, N.A. was not authorized to foreclose. See Bain v.

Metro. Mortg. Grp., Inc., 285 P.3d 34, 41-42, 45 (Wash. 2012) (en banc)

(discussing the definition of a “beneficiary” under Wash. Rev. Code.

§ 61.24.005(2) and that Mortgage Electronic Registration Systems, Inc. may act as

a beneficiary’s agent); see also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)

(explaining that “[a] pleading that offers labels and conclusions” or “naked

assertions devoid of further factual enhancement” is insufficient to survive a

motion to dismiss (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                      17-35535
AFFIRMED.




            3   17-35535